               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 1 of 14



     `                                                               The Honorable Benjamin H. Settle
 1
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9       JEREMY WOLFSON,
                                                            No. 3:17-cv-06064-BHS
10                            Plaintiff,

11       v.                                                DEFENDANT MTC FINANCIAL INC.
                                                           d/b/a TRUSTEE CORPS ANSWER AND
12       BANK OF AMERICA, NATIONAL                         AFFIRMATIVE DEFENSES TO
         ASSOCIATION, its successors in interest           PLAINTIFF’S AMENDED
13       and/or Assigns; MTC FINANCIAL INC.                COMPLAINT
         d/b/a TRUSTEE CORPS; MORTGAGE
14       ELECTRONIC REGISTRATION SYSTEMS
         INC; MERSCORP HOLDINGS, INC.;
15       MAROON HOLDING, LLC;
         INTERCONTINENTAL EXCHANGE, INC.;
16       FIRST MAGNUS FINANCIAL
         CORPORATION, an Arizona Corporation;
17       and DOES #1-10, inclusive,

18                            Defendants.

19             COMES NOW Defendant MTC Financial, Inc., d/b/a Trustee Corps (“Trustee Corps”),
20   by and through its attorney of record, Michael S. DeLeo of Peterson Russell Kelly Livengood
21   PLLC, and submits its Answer to Plaintiff’s Amended Complaint (“Complaint”).
22                                         PRELIMINARY NOTES
23   1.        Paragraphs 1 through 13 are not directed at Trustee Corps and furthermore consist of
24   legal arguments and conclusions to which no response should be required. To the extent a
25   response is required, Trustee Corps denies the allegations.
26

27
     DEFENDANT MTC FINANCIAL INC.’S                     P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                 1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 1                  Bellevue, Washington 98004-8341
                                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 2 of 14




 1                                            JURISDICTION
 2   2.        Paragraphs 14 through 20 consist of legal arguments and conclusions to which no
 3   response is required. To the extent a response is required, Trustee Corps is without sufficient
 4   information and therefore denies the allegations.
 5                                                 PARTIES
 6   3.        Answering paragraph 21 of the Complaint, Trustee Corps is without knowledge or
 7   information sufficient to form a belief as to Plaintiff’s citizenship, and accordingly denies the
 8   allegation.
 9   4.        Answering paragraph 22 of the Complaint, Trustee Corps is without knowledge or
10   information sufficient to form a belief as to Bank of America, N.A.’s principal place of business,
11   and accordingly denies the allegation.
12   5.        Paragraphs 23 through 32 of the Complaint are not directed to Trustee Corps and
13   therefore no response should be required from it. To the extent a response is required, Trustee
14   Corps lacks sufficient information and therefore denies the allegations.
15   6.        Trustee Corps admits paragraph 33 of the Complaint.
16   7.        Paragraph 34 of the Complaint is a misleading allegation and a legal conclusion to which
17   no response should be required. To the extent a response is required, Trustee Corps responds
18   that it is the trustee on the deed of trust, a recorded document, and denies any allegation that is
19   contrary to the terms of the deed of trust.
20   8.        Paragraphs 34 through 37 of the Complaint are misleading legal conclusions to which no
21   response should be required. To the extent a response is required, Trustee Corps denies the
22   allegations.
23   9.        Paragraph 38 of the Complaint is not directed to Trustee Corps and therefore no response
24   should be required from it. To the extent a response is required, Trustee Corps lacks sufficient
25   information and therefore denies the allegations.
26   10.       Answering paragraph 39 of the Complaint, Trustee Corps is without knowledge or
27
     DEFENDANT MTC FINANCIAL INC.’S                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                  1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 2                   Bellevue, Washington 98004-8341
                                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 3 of 14




 1   information sufficient to form a belief as to First Magnus Financial Corporation’s principal place
 2   of business, and accordingly denies the allegation.
 3   11.       Paragraphs 40 through 45 of the Complaint are not directed to Trustee Corps and
 4   therefore no response should be required from it. To the extent a response is required, Trustee
 5   Corps lacks sufficient information and therefore denies the allegations.
 6   12.       Answering paragraph 46 of the Complaint, Trustee Corps is without knowledge or
 7   information sufficient to form a belief as to Mortgage Electronic Registration System Inc.’s
 8   principal place of business, and accordingly denies the allegation.
 9   13.       Paragraphs 47 through 61 of the Complaint are not directed to Trustee Corps and
10   therefore no response should be required from it. To the extent a response is required, Trustee
11   Corps lacks sufficient information and therefore denies the allegations.
12   14.       Paragraphs 62 of the Complaint is a statement not directed to Trustee Corps and therefore
13   no response should be required from it.
14                                      FACTUAL ALLEGATIONS
15   15.       Paragraph 63 consists of a statement to which no answer is required. To the extent a
16   response is required, Trustee Corps denies.
17   16.       Answering paragraph 64 of the Complaint, Trustee Corps states that this lawsuit pertains
18   to real property (the “Property”) identified in the Deed of Trust recorded under Pierce County
19   recording number 200704271001 (the “DOT”). Trustee Corps admits the Plaintiff was reflected
20   as the fee owner of the Property at certain times. Trustee Corps denies all other allegations in
21   this paragraph not consistent with the DOT and also denies the allegations not specifically
22   admitted.
23   17.       Paragraphs 65 through 70 are not necessarily directed to Trustee Corps and they consist
24   of legal conclusions to which no answer is required. To the extent the paragraphs require an
25   answer, Trustee Corps denies them.
26   18.       Paragraph 71 of the Complaint is denied.
27
     DEFENDANT MTC FINANCIAL INC.’S                       P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                   1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 3                    Bellevue, Washington 98004-8341
                                                          TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 4 of 14




 1   19.       Paragraph 72 of the Complaint is a legal conclusion to which no response is required. To
 2   the extent a response is required, the allegation is only denied if and to the extent it is
 3   contradicted by title records.
 4   20.       Paragraph 73 of the Complaint refers to a tatutory Warranty Deed recorded in Pierce
 5   County under recording number 200704271000. To the extent a response is required, the
 6   allegation is only denied if and to the extent it is contradicted by title records.
 7   21.       Paragraphs 74 through 79 and 81 of the Complaint are not directed to Trustee Corps and
 8   therefore no response should be required from it. To the extent a response is required, Trustee
 9   Corps lacks sufficient information and therefore denies the allegations.
10   22.       Paragraph 80 of the Complaint refers to a recorded document which speaks for itself and
11   for which no response should be required. To the extent a response is required, the allegation is
12   admitted to the extent the allegation is consistent with the recorded document.
13   23.       Paragraphs 82 through 90 of the Complaint consist of legal conclusions regarding a
14   certain “Note.” The understanding of Trustee Corps is that the Note referenced in the Complaint
15   is a written document which would speak for itself. Trustee Corps therefore denies all
16   allegations that are inconsistent with the Note and also denies the allegations not specifically
17   admitted.
18   24.       Paragraphs 91 through 99 of the Complaint do not appear to be directed to Trustee Corps
19   and consist of legal conclusions, and therefore no response should be required from Trustee
20   Corps. To the extent a response is required, Trustee Corps does not have sufficient information
21   and, consequently, Trustee Corps denies the allegations.
22   25.       Trustee Corps denies paragraph 100 of the Complaint.
23   26.       Paragraphs 101 through 102 do not appear to be directed to Trustee Corps, and are
24   largely legal conclusions. No response should therefore be required from Trustee Corps. To the
25   extent a response is required, Trustee Corps admits those allegations that are consistent with the
26   DOT and it denies all other allegations.
27
     DEFENDANT MTC FINANCIAL INC.’S                       P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                   1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 4                    Bellevue, Washington 98004-8341
                                                          TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 5 of 14




 1   27.       Paragraphs 103 through 114 of the Complaint are not directed to Trustee Corps and
 2   therefore no response should be required from it. Furthermore, these paragraphs refer to a DOT
 3   that speaks for itself. Trustee Corps denies all allegations inconsistent with the referenced DOT.
 4   To the extent a further response is required, Trustee Corps lacks sufficient information regarding
 5   the remaining allegations and they are, therefore, denied.
 6   28.       Paragraphs 115 through 116 of the Complaint are not directed to Trustee Corps and
 7   therefore no response should be required from it. To the extent a response is required, Trustee
 8   Corps lacks sufficient information and therefore denies the allegations.
 9   29.       Paragraphs 117 through 135 of the Complaint are not directed to Trustee Corps and
10   therefore no response should be required from it. Furthermore, these paragraphs refer to a Note
11   that speaks for itself. Trustee Corps denies all allegations inconsistent with the referenced Note.
12   To the extent a further response is required, Trustee Corps lacks sufficient information regarding
13   the remaining allegations and they are, therefore, denied.
14   30.       Paragraphs 136 through 192 of the Complaint refer to the DOT and an Assignment,
15   which are recorded documents and speak for themselves. Trustee Corps states that based on the
16   information available to it, that it admits that there is an assignment of the DOT recorded in
17   Pierce County under recording number 201306250227 (“Assignment”). Trustee Corps denies all
18   allegations that are inconsistent with the DOT and the Assignment and all allegations not
19   specifically admitted.
20   31.       Paragraphs 193 through 198 of the Complaint consist of legal conclusions to which no
21   response is required. Furthermore, the paragraphs reference that certain appointment of
22   successor trustee recorded in Pierce County under recording number 201702070566
23   (“Substitution”). Trustee Corps admits to the Substitution and states that it speaks for itself.
24   Trustee Corps denies all allegations inconsistent with the Substitution and denies all allegations
25   inconsistent with the Substitution not specifically admitted.
26   32.       Paragraphs 199 through 203 of the Complaint are not directed to Trustee Corps and
27
     DEFENDANT MTC FINANCIAL INC.’S                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                  1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 5                   Bellevue, Washington 98004-8341
                                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 6 of 14




 1   therefore no response should be required from it. To the extent a response is required, Trustee
 2   Corps denies the allegations.
 3   33.       Trustee Corps denies the allegations in paragraphs 204, 205, and 206 of the Complaint.
 4   34.       Paragraphs 207 through 209 of the Complaint are not directed to Trustee Corps and
 5   therefore no response should be required from it. To the extent a response is required, Trustee
 6   Corps lacks sufficient information and therefore denies the allegations.
 7   35.       The allegation in paragraph 210 of the Complaint is unclear and seems to be based on an
 8   incorrect assumption and therefore no response should be required. To the extent a response is
 9   required, Trustee Corps is without sufficient information based on the vague references and
10   therefore denies the allegations.
11   36.       Paragraphs 211 through 219 of the Complaint reference that certain Notice of Trustee’s
12   Sale assigned Pierce County recording number 201703300242 (“NOS”), which speaks for itself.
13   Trustee Corps admits those allegations consistent with the NOS and denies those allegations
14   inconsistent with the NOS. Trustee Corps denies all allegations not admitted.
15   37.       The allegations in paragraphs 220 and 221 of the Complaint are unclear and seem to be
16   based on an incorrect assumption and therefore no response should be required. To the extent a
17   response is required, Trustee Corps states that it is not the beneficiary of the Note, but it may
18   have other claims against plaintiff all of which are expressly reserved. Trustee Corps denies
19   allegations not admitted.
20   38.       Paragraphs 222 and 223 of the Complaint are not directed to Trustee Corps and therefore
21   no response should be required from it. To the extent a response is required, Trustee Corps
22   denies the allegations.
23   39.       Paragraphs 224 through 226 of the Complaint refer to a Deed of Trust which speaks for
24   itself. Trustee Corps denies all allegations inconsistent with the Deed of Trust.
25   40.       Paragraph 227 through 238 of the Complaint are not directed to Trustee Corps and
26   therefore no response should be required from it. To the extent a response is required, Trustee
27
     DEFENDANT MTC FINANCIAL INC.’S                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                  1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 6                   Bellevue, Washington 98004-8341
                                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 7 of 14




 1   Corps denies the allegations.
 2                                     FIRST CAUSE OF ACTION
 3   41.       Paragraph 239 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
 4   re-alleges its responses to those paragraphs as though fully set forth here.
 5   42.       Paragraphs 240 through 261 of the Complaint contain legal arguments and conclusions to
 6   which no response is required. Furthermore, the paragraphs are primarily comprised of legal
 7   conclusions to which no response should be required. To the extent a response is required,
 8   Trustee Corps denies the allegations.
 9                                    SECOND CAUSE OF ACTION
10   43.       Paragraph 262 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
11   re-alleges its responses to those paragraphs as though fully set forth here.
12   44.       Paragraph 263 through 277 are primarily legal conclusions to which no response should
13   be required, To the extent a response is required, Trustee Corps denies the allegations.
14                                                 Count I
15   45.       Paragraphs 278 through 281 of the Complaint are not directed to Trustee Corps and
16   therefore no response should be required from it. To the extent a response is required, Trustee
17   Corps denies the allegations.
18                                                Count II
19   46.       Paragraphs 282 through 283 of the Complaint are not directed to Trustee Corps and
20   therefore no response should be required from it. To the extent a response is required, Trustee
21   Corps lacks sufficient information and therefore denies the allegations.
22   47.       Paragraphs 284 through 285 of the Complaint contain legal arguments and conclusions to
23   which no response is required. To the extent a response is required, Trustee Corps lacks
24   sufficient information and therefore denies the allegations.
25                                                Count III
26   48.       Paragraphs 286 through 289 of the Complaint contain legal arguments and conclusions to
27
     DEFENDANT MTC FINANCIAL INC.’S                     P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                 1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 7                  Bellevue, Washington 98004-8341
                                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 8 of 14




 1   which no response is required. To the extent a response is required, Trustee Corps admits
 2   sending and recording the NOS. Trustee Corps denies all allegations not admitted.
 3                                                Count IV
 4   49.       Paragraphs 290 through 291 of the Complaint contain legal arguments and conclusions to
 5   which no response is required. To the extent a response is required, Trustee Corps lacks
 6   sufficient information and therefore denies the allegations.
 7                                                Count V
 8   50.       Paragraphs 292 through 293 of the Complaint contain legal arguments and conclusions to
 9   which no response is required. To the extent a response is required, Trustee Corps lacks
10   sufficient information and therefore denies the allegations.
11                                               County VI
12   51.       Paragraph 294 of the Complaint contains legal arguments and conclusions to which no
13   response is required. To the extent a response is required, Trustee Corps lacks sufficient
14   information and therefore denies the allegations.
15                                               County VII
16   52.       Paragraphs 295 through 297 of the Complaint are not direct at Trustee Corps and contain
17   legal arguments and conclusions to which no response is required. To the extent a response is
18   required, Trustee Corps lacks sufficient information and therefore denies the allegations.
19                                              County VIII
20   53.       Paragraphs 298 through 313 of the Complaint contain legal arguments and conclusions to
21   which no response is required. To the extent a response is required, Trustee Corps denies any
22   wrongdoing and denies the allegations.
23                                     THIRD CAUSE OF ACTION
24   54.       Paragraph 314 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
25   re-alleges its responses to those paragraphs as though fully set forth here.
26   55.       Paragraphs 315 through 320 of the Complaint contain legal conclusions to which no
27
     DEFENDANT MTC FINANCIAL INC.’S                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                  1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 8                   Bellevue, Washington 98004-8341
                                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
               Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 9 of 14




 1   response is required. To the extent a response is required and that there is an allegation directed
 2   at Trustee Corps, they are denied. Trustee Corps lacks sufficient information regarding any
 3   remaining allegations and they are therefore denied.
 4                                    FOURTH CAUSE OF ACTION
 5   56.       Paragraph 321 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
 6   re-alleges its responses to those paragraphs as though fully set forth here.
 7                                                 Count I
 8   57.       Paragraphs 322 through 332 of the Complaint contain legal conclusions to which no
 9   response is required. To the extent a response is required, Trustee Corps lacks sufficient
10   information and therefore denies the allegations.
11                                                 Count II
12   58.       Paragraph 333 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
13   re-alleges its responses to those paragraphs as though fully set forth here.
14   59.       Paragraphs 334 through 335 of the Complaint contain legal conclusions to which no
15   response is required. To the extent a response is required, Trustee Corps lacks sufficient
16   information and therefore denies the allegations.
17                                                Count III
18   60.       Paragraph 336 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
19   re-alleges its responses to those paragraphs as though fully set forth here.
20   61.       Paragraphs 337 through 345 of the Complaint contain legal conclusions to which no
21   response is required. To the extent a response is required, Trustee Corps lacks sufficient
22   information and therefore denies the allegations.
23                                                Count IV
24   62.       Paragraph 346 of the Complaint is not directed to Trustee Corps and therefore no
25   response should be required from it. To the extent a response is required, Trustee Corps lacks
26   sufficient information and therefore denies the allegations.
27
     DEFENDANT MTC FINANCIAL INC.’S                      P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                  1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 9                   Bellevue, Washington 98004-8341
                                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
              Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 10 of 14




 1                                                 Count V
 2   63.       Paragraph 347 of the Complaint is not directed to Trustee Corps and therefore no
 3   response should be required from it. To the extent a response is required, Trustee Corps denies
 4   the allegations.
 5   64.       Paragraph 348 of the Complaint contains legal arguments and conclusions to which no
 6   response is required. To the extent a response is required, Trustee Corps denies the allegations.
 7                                      FIFTH CAUSE OF ACTION
 8   65.       Paragraph 349 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
 9   re-alleges its responses to those paragraphs as though fully set forth here.
10   66.       Paragraph 350 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
11   re-alleges its responses to those paragraphs as though fully set forth here.
12   67.       Trustee Corps denies the allegation in paragraph 351 of the Complaint.
13   68.       Paragraphs 352 through 357 of the Complaint contain legal conclusions to which no
14   response is required. To the extent a response is required, Trustee Corps denies the allegations.
15                                      SIXTH CAUSE OF ACTION
16   69.       Paragraph 358 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
17   re-alleges its responses to those paragraphs as though fully set forth here.
18   70.       Paragraphs 359 through 366 of the Complaint contain legal conclusions to which no
19   response is required. To the extent a response is required, Trustee Corps denies the allegations.
20                                    SEVENTH CAUSE OF ACTION
21   71.       Paragraph 367 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
22   re-alleges its responses to those paragraphs as though fully set forth here.
23   72.       Paragraphs 368 through 376 of the Complaint contain legal arguments and conclusions to
24   which no response is required. To the extent a response is required, Trustee Corps lacks
25   sufficient information and therefore denies the allegations.
26

27
     DEFENDANT MTC FINANCIAL INC.’S                     P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                 1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 10                 Bellevue, Washington 98004-8341
                                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
              Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 11 of 14




 1                                     EIGHTH CAUSE OF ACTION
 2   73.       Paragraph 377 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
 3   re-alleges its responses to those paragraphs as though fully set forth here.
 4   74.       Paragraphs 378 through 381 of the Complaint contain legal conclusions to which no
 5   response is required. Furthermore, the allegations are not directed to Trustee Corps. To the
 6   extent a response is required, Trustee Corps lacks sufficient information and therefore denies the
 7   allegations.
 8                                      NINTH CAUSE OF ACTION
 9   75.       Paragraph 382 of the Complaint re-alleges the foregoing paragraphs and Trustee Corps
10   re-alleges its responses to those paragraphs as though fully set forth here.
11   76.       Paragraphs 383 through 402 of the Complaint contain legal conclusions to which no
12   response is required. To the extent a response is required, Trustee Corps denies the allegations.
13                                         PRAYER FOR RELIEF
14   77.       The remainder of the Plaintiff’s Complaint consists of a prayer for relief. Trustee Corps
15   denies that Plaintiff is entitled to any relief against Trustee Corps.
16   78.       All paragraphs of the Complaint not expressly admitted herein are hereby denied.
17   Trustee Corps reserves the right to amend its answer and affirmative defenses.
18                           TRUSTEE CORPS’ AFFIRMATIVE DEFENSES
19             By way of further answer and as affirmative defenses against Plaintiff, Trustee Corps
20   alleges as follows:
21   A.        Plaintiff’s claims against Trustee Corps may be barred in whole or in part because
22   Plaintiff fails to state a claim upon which relief may be granted.
23   B.        Plaintiff’s claims against Trustee Corps may be barred in whole or in part based on the
24   doctrines of collateral estoppel and / or res judicata.
25   C.        Plaintiff’s claims against Trustee Corps may be barred in whole or in part under the
26   doctrines of waiver, laches, estoppel, and/or unclean hands.
27
     DEFENDANT MTC FINANCIAL INC.’S                       P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                   1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 11                   Bellevue, Washington 98004-8341
                                                          TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
              Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 12 of 14




 1   D.        Plaintiff’s claims against Trustee Corps may be barred in whole or in part because
 2   Plaintiff has failed to suffer any damages proximately caused by Trustee Corps.
 3   E.        Plaintiff’s alleged damages, if any, are the result of his own fault, or the fault of another,
 4   for which Trustee Corps has no liability.
 5   F.        Plaintiff does not have a cognizable claim for damages against Trustee Corps because
 6   Trustee Corps has not breached any duty with regard to its role as trustee on the deed of trust for
 7   the real property at issue.
 8   G.        Plaintiff’s claim is barred in whole or in part because Trustee Corp has not violated any
 9   aspect of Washington’s Deed of Trust Act.
10   H.        Plaintiff’s claim is barred in whole or in part by an applicable statute of limitations and/or
11   statutes of repose.
12   I.        Plaintiff’s claim is barred in whole or in part to the extent that the FDCPA does not apply
13   to foreclosure activity.
14                               TRUSTEE CORPS’ PRAYER FOR RELIEF
15                   WHEREFORE, having answered Plaintiff’s Complaint and asserted affirmative
16   defenses, Trustee Corps requests the following relief:
17   A.        That Plaintiff’s Complaint be dismissed with prejudice, and that they take nothing
18   thereby;
19   B.        That Trustee Corps be awarded its attorney’s fees and costs as allowed by law including
20   Rule 11 of this Court; and
21   C.        Such other relief as the Court deems just and equitable.
22
               DATED: May 12, 2020.
23
                                                  PETERSON RUSSELL KELLY LIVENGOOD PLLC
24
                                                      By:       s/ Michael S. DeLeo
25                                                          Michael S. DeLeo, WSBA# 22037
                                                            Peterson Russell Kelly Livengood PLLC
26                                                          10900 NE 4th Street, Suite 1850
                                                            Bellevue, WA 98004
27                                                          Tel: (425) 462-4700
     DEFENDANT MTC FINANCIAL INC.’S                         P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO                     1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 12                     Bellevue, Washington 98004-8341
                                                            TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
              Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 13 of 14



                                             Email: mdeleo@prklaw.com
 1                                           Attorneys for Defendant MTC Financial Inc.,
 2                                           d/b/a Trustee Corps

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT MTC FINANCIAL INC.’S             P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO         1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 13         Bellevue, Washington 98004-8341
                                                TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
              Case 3:17-cv-06064-BHS Document 84 Filed 05/12/20 Page 14 of 14



                                     CERTIFICATE OF SERVICE
 1
 2          I certify that I caused to be served in the manner noted below a copy of the foregoing
     pleading on the following individual(s):
 3
     Jeremy Wolfson                                        []    Via Facsimile
 4   16208 132nd Eve. East                                 []    Via First Class Mail
 5   Puyallup, WA 98374                                    []    Via Messenger
     Email: jerwolfson@gmail.com                           []    Via Email
 6                                                         [X]   Via CM/ECF Electronic Notice

 7   Fred B Burnside                                       []    Via Facsimile
     Frederick A. Haist                                    []    Via First Class Mail
 8
     Davis Wright Tremaine                                 []    Via Messenger
 9   1201 Third Avenue, Suite 2200                         []    Via Email
     Seattle, WA 98101                                     [X]   Via CM/ECF Electronic Notice
10   Email: fredburnside@dwt.com;
     frederickhaist@dwt.com
11
     Daniel J. Gibbons                                     []    Via Facsimile
12
     Steven J. Dixson                                      []    Via First Class Mail
13   Witherspoon Kelley                                    []    Via Messenger
     422 West Riverside Avenue, Suite 1100                 []    Via Email
14   Spokane, WA 99201                                     [X]   Via CM/ECF Electronic Notice
     Email: djg@witherspoonkelley.com
15   sjd@witherspoonkelley.com
16
     Douglas C Stastny                                     []    Via Facsimile
17   Severson & Werson                                     []    Via First Class Mail
     19100 Von Karman Ave, Suite 700                       []    Via Messenger
18   Irvine, CA 92612                                      []    Via Email
     Email: dcs@severson.com                               [X]   Via CM/ECF Electronic Notice
19

20             DATED: May 12, 2020, at Bellevue, Washington.

21                                                 s/ Rachel White
                                                   Rachel White, Paralegal
22

23

24

25

26

27
     DEFENDANT MTC FINANCIAL INC.’S                 P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     ANSWER AND AFFIRMATIVE DEFENSES TO             1850 Skyline Tower – 10900 NE Fourth Street
     PLAINTIFF’S AMENDED COMPLAINT - 14             Bellevue, Washington 98004-8341
                                                    TELEPHONE (425) 462-4700 FAX (425) 451-0714
     CASE No. 3:17-cv-06064-BHS
     107977 177 ig26f002mv
